Citation Nr: 0104713	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Graves' disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1999, a statement of the case was issued in 
September 1999, and a substantive appeal was received in 
November 1999.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation deleted the well-
grounded claim requirement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-98 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  The 
new law also provides  for VA assistance to claimants under 
certain circumstances.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  However, VA 
may decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in establishment of entitlement.

The veteran contends that his Graves' disease is related to 
stress caused by his service connected PTSD.  The RO denied 
the claim as not well-grounded.  

Looking to the record, the Board notes that the veteran has 
submitted a physical examination report dated May 1998 from 
The Endocrine Clinic indicating an impression of Graves' 
disease.  Moreover, in a July 1998 statement, Diane Karl, 
M.D. indicated that the veteran was her patient who had 
recently been diagnosed with Graves' disease.  This physician 
further indicated that Graves' disease was often associated 
with high-stress situations and in addition exacerbated a 
patient's inability to deal with high stress.

There has been no VA examination to determine the nature or 
etiology of the veteran's Graves' disease.  While recognizing 
that an examination was not required if a claim was found to 
be not well-grounded under prior law, under the new 
legislation it would appear that an examination and medical 
opinion are required in this case, especially in light of the 
private medical statements submitted by the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records (not already in the claims files) 
should be obtained and associated with 
the claims file.  The RO should also 
review the claims file and undertake all 
necessary action to comply with the 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  The veteran should be scheduled for a 
special VA examination(s) as appropriate 
to ascertain the nature and etiology of 
his Graves' disease and its relationship, 
if any, to his service-connected PTSD.  
It is imperative that the claims file be 
made available to and be examined by the 
examiner(s) in connection with the 
examination(s).  After reviewing the 
record and examining the veteran, the 
examiner(s) should offer an opinion as to 
whether it is as least as likely as not 
that the veteran's Graves' disease was 
caused by or was aggravated by the 
veteran's service-connected PTSD.  The 
examiner(s) should also make specific 
reference to the July 1998 statement from 
Dr. Diane Karl regarding the relationship 
between stress and Graves' disease. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted under 38 C.F.R. § 3.310 
(2000); Allen v. Brown, 7 Vet.App. 439 
(1995).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




